

115 HRES 653 IH: Recognizing the 69th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 653IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Lowenthal (for himself, Ms. Norton, Mr. Grijalva, Mr. McNerney, Mr. Gomez, Ms. Bonamici, Ms. Speier, Mr. Khanna, Mr. Franks of Arizona, Mr. Connolly, Mr. Gutiérrez, Mr. Pocan, Mr. Cicilline, Mr. Foster, Ms. Lofgren, Mr. Carbajal, Ms. Schakowsky, Ms. Lee, Mr. McGovern, Ms. Clark of Massachusetts, Ms. McCollum, Mr. Capuano, Mr. Evans, Mr. Correa, Mr. Higgins of New York, Mr. Crowley, Mr. Peters, Mr. Hastings, Mr. Soto, Ms. Kaptur, Ms. Jackson Lee, Mr. Ellison, Ms. Matsui, Mr. Levin, Mrs. Napolitano, Mrs. Watson Coleman, Mrs. Torres, Mr. Pallone, Ms. Judy Chu of California, Ms. Moore, Mr. Raskin, Mr. Schiff, Mr. Yarmuth, Mr. Huffman, Mr. Swalwell of California, Mr. Moulton, Mr. Hultgren, Mrs. Demings, Mr. Cartwright, Ms. Eshoo, Mr. Carson of Indiana, Ms. Sánchez, Ms. Titus, Mrs. Beatty, Mr. Garrett, Mr. King of New York, Mrs. Lawrence, Mrs. Dingell, and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 69th anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day. 
Whereas the Universal Declaration of Human Rights, adopted by the United Nations 69 years ago on December 10, 1948, represents the first comprehensive agreement among nations as to the specific rights and freedoms of all human beings;  Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined within the United States Constitution and Bill of Rights; 
Whereas human rights awareness is essential to the realization of fundamental freedoms and contributes to promoting equality, preventing conflict and human rights violations, and enhancing participation in democratic processes;  Whereas the Department of State has declared that a central goal of United States foreign policy is the promotion of respect for human rights, as embodied in the Universal Declaration of Human Rights; and 
Whereas December 10 of each year is celebrated around the world as “Human Rights Day”: Now, therefore, be it That the House of Representatives—
(1)recognizes the 69th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”; (2)supports the ideals of human rights and reaffirms the Universal Declaration of Human Rights;
(3)encourages all nations to continue working towards freedom, peace, and security, which can be achieved only through democracy, respect for human rights, and the rule of law; and (4)encourages the people of the United States to observe “Human Rights Day” and continue their commitment to upholding freedom, democracy, and human rights across the globe. 
